OPINION
DOUGLAS, Judge.
The conviction is for unlawfully carrying a pistol as denounced by Article 483, Vernon’s Ann.P.C. The punishment was assessed by the court at a fine of $100.00.
No grounds of error are set forth in a brief filed in the trial court as required by Article 40.09, Sec. 9, Vernon’s Ann.C.C.P.
We have examined the record and find nothing contained therein which we should consider as unassigned error under Section 13 of said Article.
No question based on indigency is raised.
The complaint and information allege that appellant unlawfully carried a pistol on and about his person. Appellant entered a plea of guilty before the court. The judgment and sentence recite that the conviction was for carrying a “prohibited weapon.”
The judgment and sentence are reformed in accordance with Article 44.24, V.A.C. C.P., to show that the conviction is for unlawfully carrying a pistol.
As reformed, the judgment is affirmed.